Citation Nr: 0604302	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-21 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for left leg varicose veins.

2.  Entitlement to service connection for right leg varicose 
veins.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a right foot heel 
spur.

6.  Entitlement to service connection for stress 
incontinence.

7.  Entitlement to service connection for hemorrhoids.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from January 1982 to August 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which granted service connection for 
left leg varicose veins with a noncompensable evaluation 
effective July 12, 2002; and denied service connection for 
right leg varicose veins, bilateral hearing loss, 
degenerative joint disease of the lumbar spine, right foot 
heel spur, stress incontinence, and hemorrhoids.  

The RO issued a January 2004 rating decision granting a 
higher initial rating (from noncompensable to 20 percent) for 
his left leg varicose veins, effective from the date of 
receipt of the claim (July 12, 2002).  The veteran continues 
to seek a higher initial rating.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as in 
the case with this latter issue on appeal, is an original 
claim as opposed to a new claim for increase.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.

The veteran also filed claims for service connection for 
melasma and hyperpigmentation; service connection for 
headaches; and a compensable rating for herpes lesion 
(claimed as a spider bite), herpes zoster and herpes simplex.  
In February 2005, the RO issued a Statement of the Case (SOC) 
on these additional issues.  However, a substantive appeal is 
not of record.  It is pertinent to note that in written 
argument submitted on behalf of the veteran in May, July and 
November 2005, there was no reference to these additional 
issues.  Thus, the requisite Substantive Appeal was not 
submitted timely or otherwise.  Absent a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of these issues.  
(Emphasis added.)  See Hazan v. Gober, 10 Vet. App. 511 
(1997); Bernard v. Brown, 4 Vet. App. 384 (1994); Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  

The issues of service connection for right leg varicose veins 
and stress incontinence are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's left leg varicose veins are manifested by 
aching pain, tender and palpable inflamed varicosities, and 
edema in her left calf; they are not manifested by persistent 
edema, stasis pigmentation or eczema, or intermittent 
ulceration.

3.  The relevant medical evidence, to include audiological 
examinations, fails to show a hearing loss disability of 
either ear, as defined by VA regulation.

4.  The medical evidence fails to show a diagnosis of a back 
disorder, to include arthritis of the lumbar spine, until a 
number of years post-service, and there is no competent 
medical opinion that provides a nexus between a current low 
back disability and any incident of service, to include an 
injury.  
 
5.  The medical evidence fails to show a right foot heel spur 
until a number of years post-service, and there is no 
competent medical opinion that provides a nexus between a 
current spur on the right heel and any incident of service, 
to include trauma.  

6.  The medical evidence fails to show hemorrhoids until 
September 1998, approximately seven years post service, and 
there is no competent medical opinion that provides a nexus 
between a current diagnosis of hemorrhoids and any incident 
of service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial or staged 
rating in excess of 20 percent for left leg varicose veins 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, § 4.104, Diagnostic Code 7120 (2005).

2.  Service connection for claimed bilateral hearing loss is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2005).

3.  Service connection for a low back disability, to include 
arthritis of the lumbar spine, is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Service connection for a right heel spur is not 
warranted.  38 U.S.C.A. §§ 1110,  1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

5.  Service connection for hemorrhoids is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the December 2002 and January 2004 rating 
decisions; the July 2003 Statement of the Case; the January 
2004, August 2004, and November 2004 Supplemental Statements 
of the Case; and letters sent to the veteran by the RO, 
adequately informed her of the information and evidence 
needed to substantiate her claims for a higher initial rating 
for left leg varicose veins, and service connection for 
bilateral hearing loss, a lumbar spine disability, a right 
foot heel spur, and hemorrhoids, and complied with VA's 
notification requirements.  The Statement of the Case and 
Supplemental Statements of the Case set forth the laws and 
regulations applicable to the veteran's claims.  Further, 
letters from the RO to the veteran dated August 2002, 
November 2002, August 2003, and July 2005 informed her of the 
types of evidence that would substantiate her claims; that 
she could obtain and submit private evidence in support of 
her claims; and that she could have the RO obtain VA and 
private evidence if she completed the appropriate medical 
releases for any private evidence she wanted the RO to 
obtain.  In sum, the veteran was notified and aware of the 
evidence needed to substantiate her claims for a higher 
initial rating for left leg varicose veins, and service 
connection for bilateral hearing loss, a lumbar spine 
disability, a right foot heel spur, and hemorrhoids, and the 
avenues through which she might obtain such evidence, and of 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in August 2002, prior to the December 2002 RO 
rating decision.  

The Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of her claims for an increased rating for left leg varicose 
veins, and service connection for bilateral hearing loss, a 
lumbar spine disability, a right foot heel spur, and 
hemorrhoids, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claims.  In its VCAA notice and 
Statements of the Case, the RO informed the veteran of the 
evidence already of record and requested that she inform VA 
of any additional information or evidence that she wanted VA 
to obtain.  In a letter informing her that her appeal had 
been certified to the Board, the RO informed her that she 
could submit additional evidence concerning her appeal within 
90 days of the date of the letter, or the date that the Board 
promulgated a decision in her case, whichever came first.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Mayfield, supra.  Moreover, in a recent opinion, VA General 
Counsel held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
August 2002, November 2002, August 2003, and July 2005 
correspondence and asked her to identify all medical 
providers who treated her for left leg varicose veins, 
bilateral hearing loss, a lumbar spine disability, a right 
foot heel spur, and hemorrhoids.  The RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Regarding the veteran's service connection claims, the Board 
finds that, with no medical evidence of relevant abnormal 
findings in the service medical records or for a number of 
years thereafter, and with no competent opinion supporting 
any of the contended causal relationships, there is no duty 
to provide an examination or opinion with regard to service 
connection claims on appeal.  Id.; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).]

Regarding the veteran's increased rating claim, the veteran 
underwent a VA examination in September 2003.  The Board 
finds that this examination, along with VA outpatient 
records, provides sufficient findings upon which to determine 
the severity of the veteran's disability.  That is, the 
medical evidence currently of record provides adequate 
findings for rating purposes.  There is no duty to provide 
another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from January 1982 to August 
1991.  Her service medical records show no findings 
attributed to bilateral hearing loss, degenerative joint 
disease of the lumbar spine, right foot heel spur, or 
hemorrhoids.  An October 1987 examination yielded normal 
findings.  The veteran completed a Report of Medical History 
in conjunction with the examination.  In it, she indicated, 
by checked box, that she did not have a history or any 
current complaints of swollen or painful joints; ear trouble; 
hearing loss; arthritis; bone, joint or other deformity; 
recurrent back pain; or foot trouble.  

Hearing loss
The veteran's service medical records and post service 
records include reports of four audiological examinations.  
Pure thresholds levels at 500 hertz, 1000 hertz, 2000 hertz, 
3000 hertz, and 4000 hertz were measured as follows:
	

					Right Ear			Left Ear
					.5k  1k  2k  3k  4k	 	.5k  1k  2k  
3k  4k  
August 1981(induction)		15   15   5  15     5   		 
15  20  10  15  15    
October 1987 (in service)	 	15     5  10   5   10  		 
10  20  10  10  15
March 1992 (post service)		  0   10  10   5     5		   
0  10    5  10    0
September 1997 (post service)	15   10  10   5     5		 
15  20  20  25  10

In March 1998, the veteran complained of right ear pain of 
three days duration.  Upon examination, the clinician noted 
that a normal left tympanic membrane with a small amount of 
cerumen, and a right ear cerumen plug causing the tympanic 
membrane to not be visible.  The clinician flushed out the 
cerumen plug and advised the veteran to use an ear cleaning 
kit.  No further complaints are noted.  

Lumbar spine 
Post service medical records reveal that in June 1997, the 
veteran complained of sharp low back pains of two days 
duration.  She stated that she has had no previous back 
problems and that she has been taking Ibuprofen.  She had 
positive range of motion and negative straight leg raising.  
No diagnosis was made.  She complained of low back pain again 
in October 1999.  She stated that she had a history of low 
back pain that has worsened over the past two months.  Once 
again, no diagnosis was made.  In January 2002, she 
complained of severe back pain of four days duration.  She 
noted that there was no history of injury or trauma.  She 
stated that the pain interferes with her activities of daily 
living.  Upon examination, her gait was slow and she had 
difficulty with all movements.  She had painful range of 
motion at the waist.  She was assessed with acute back pain; 
placed on medication; and prescribed bedrest with alternating 
heat and ice.  In February 2002, she was diagnosed with 
degenerative joint disease of the lumbar spine.  She was 
advised to avoid heavy lifting, running, jumping, or situps.  

Right foot heel spur
Post service medical evidence reveals that the veteran 
complained of heel pain in October 1999.  The October 1999 
report indicated that she had been diagnosed with a heel spur 
in June.  The June 1999 treatment note does not contain a 
diagnosis.  It does note that she runs three to four miles a 
day for exercise.  The veteran was assessed with heel spurs 
in June 2000.  A February 2002 report of the veteran's 
physical profile indicated that she had a right foot heel 
spur (and degenerative joint disease of the lumbar spine).  
It was recommended that she avoid heavy lifting, running, 
jumping, and situps.  

Hemorrhoids  
The only medical evidence regarding hemorrhoids is dated 
September 1998.  The treatment report notes that the veteran 
presented to the clinic with a large amount of rectal 
bleeding that occurred that day.  The clinician found that 
the veteran had a hemorrhoid about the size of small grape.  
He advised the veteran to take sitz baths and to improve the 
amount of fiber in her diet.  He also advised against heavy 
lifting.  

Left leg varicose veins (claim for higher initial rating)
The RO granted service connection for left leg varicose veins 
based on a June 1983 diagnosis.  The noncompensable rating 
was assigned because there was no evidence of intermittent 
edema; or aching or fatigue after prolonged standing or 
walking.  The post service medical records are absent of any 
complaints or findings of persistent edema and stasis 
pigmentation or eczema. 

The veteran underwent a VA examination in September 2003.  
She reported that her left varicosity bothered her more than 
the right.  Her treatment has included TED stockings and over 
the counter Ibuprofen.  She has not had surgery.  She 
complained of an aching type pain rated at 7 out of 10.  With 
Ibuprofen or Tylenol, the pain decreases to a 2.  She said 
that she sometimes experiences left leg cramps and she must 
rest during work.  She also reported swelling in the leg 
causing her to elevate it.  This relieves some of the edema.  
Exercise is not precluded but she stated that she is unable 
to jog as she used to because it worsens her pain.  She is a 
physical education teacher and remains active but her 
schedule includes 45 minutes of rest during her work day.  
She quit her part time after school program due to 
fatigability and pain.  Her husband assists her with 
housework.

Upon examination, the clinician noted palpable inflamed 
varicosities at two sites inferior to the knee.  Both areas 
were quite tender.  Calf circumference was 32.5 centimeters 
(compared to 31 centimeters on the right leg).  There was no 
ankle edema.  The clinician diagnosed the veteran with 
bilateral leg varicosities, inflamed and noninflamed, greater 
on the left than right, with symptomatic pain, swelling, and 
resultant limitation of recreational and occupational 
activities.    

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.   

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7120, an 
evaluation of zero percent disabling is available for 
asymptomatic palpable or visible varicose veins.  The minimum 
compensable evaluation of 10 percent disabling is warranted 
for varicose veins manifested by intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking with symptoms relieved by elevation of 
the extremity or compression hosiery.  The next higher 
evaluation of 20 percent disabling is warranted for varicose 
veins manifested by persistent edema, incompletely relieved 
by elevation of an extremity, with or without beginning 
stasis pigmentation or eczema.  An evaluation of 40 percent 
disabling is warranted for varicose veins manifested by 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  An evaluation of 60 percent 
disabling is warranted for varicose veins manifested by 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  Finally, 
the maximum evaluation of 100 percent disabling is warranted 
for varicose veins manifested by massive board-like edema 
with constant pain at rest attributed to the effects of 
varicose veins.  The Note following these diagnostic criteria 
provides that these evaluations are for the involvement of a 
single extremity.  If more than one extremity is involved, 
each extremity is to be evaluated separately and combined 
(under 38 C.F.R. § 4.25), using the bilateral factor (38 
C.F.R. § 4.26), if applicable. 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2005).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis and an organic disease 
of the nervous system (to include sensori-neural hearing 
loss), which are manifest to a compensable degree within one 
year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection claims
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Hearing loss
Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

There is no medical evidence of impaired hearing during 
service.  The relevant service and post-service medical 
evidence does not show a hearing loss disability at any timer 
as defined by 38 C.F.R. § 3.385.  Her most recent examination 
(albeit conducted in September 1997) revealed that pure 
thresholds levels at 500 hertz, 1000 hertz, 2000 hertz, 3000 
hertz, and 4000 hertz were measured at 15, 10, 10, 5, and 5 
decibels in the right ear, and 15, 20, 20, 25, and 10 
decibels in the left ear.  This fails to constitute hearing 
loss as defined by 38 C.F.R. § 3.385.  Furthermore, 
outpatient treatment records, though they do not contain 
audiological examinations, have not shown any indications of 
hearing loss.  

The veteran had complaints of right ear pain in 1998.  The 
right ear pain was not attributed to any incident of service; 
there were no complaints of hearing loss; and there are no 
further complaints after March 1998. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1131; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability. See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).   	

The veteran stated in her Notice of Disagreement that she 
believes her hearing loss could be due to the fact that she 
spent two weeks out of the year in the field inside a 
tactical vehicle that is operated by a generator.  She stated 
that in order to hear, there was a lot of yelling.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons, such as hearing 
impairment, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to a 
diagnosis of a hearing loss disability, as defined by the 
applicable VA regulation, 38 C.F.R. § 3.385, nor is a 
layperson competent to provide an opinion on medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  The diagnosis of a hearing loss disability for 
VA compensation purposes is made on the basis of results of 
audiological testing.  38 C.F.R. § 3.385.

In the absence of any hearing loss in service or within one 
year of service, and in the absence of a current hearing loss 
disability of either ear as defined by 38 C.F.R. § 3.385; the 
Board finds that service connection for claimed bilateral 
hearing loss is not warranted.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for bilateral hearing loss must 
be denied.  38 U.S.C.A. § 5107(b); also see, e.g., Gilbert v. 
Derwinski, 1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).

Lumbar spine 
The service medical records are absent of any findings 
attributed to a low back disorder.  The first evidence of 
post service treatment occurred in June 1997.  No diagnosis 
was made at that time.  There were no further complaints 
until October 1999.  Once again, no diagnosis was made.  In 
January 2002, she complained of severe back pain of four days 
duration and noted that there was no history of injury or 
trauma.  

The Board recognizes that the veteran has sought treatment 
for back pain intermittently after being discharged from 
service, and that she was eventually diagnosed with 
degenerative joint disease of the lumbar spine in February 
2002.  However, without any pertinent abnormal findings in 
the service medical records, to include the report of the 
separation examination, and in the absence of any competent 
opinion linking a current back disability to some incident of 
active duty, the preponderance of the evidence is against the 
claim.  

The veteran stated in her Notice of Disagreement that she 
believes her degenerative joint disease could be due to the 
physical fitness she had to maintain or the fact that she had 
to carry 60-70 pounds of equipment on her back when she was 
on duty.  However, a layperson is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992). 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a low back disability 
tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 
supra; Ortiz, supra.

Right foot heel spur
The Board notes that the service medical records are absent 
of any findings attributed to a right heel spur.  The first 
evidence of post service treatment appears to be October 1999 
(though she reported that she was diagnosed with a right heel 
spur in June 1999).  The Board recognizes that the veteran 
has a currently disability.  However, without any pertinent 
abnormal findings in the service medical records, to include 
the report of the separation examination, and in the absence 
of any competent opinion linking a current right heel spur to 
some incident of active duty, the preponderance of the 
evidence is against the claim.  

The veteran stated in her Notice of Disagreement that she 
believes her right heel spur is due to the physical fitness 
that was required of her.  However, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to the diagnosis or medical causation.  
Espiritu, supra. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a right foot heel spur must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, 
supra.

Hemorrhoids  
The Board notes that the service medical records are absent 
of any findings attributed to hemorrhoids.  The first and 
only evidence of hemorrhoids is dated September 1998.  The 
veteran sought treatment due to rectal bleeding that occurred 
on that day.  Though there are no further records of 
treatment but, even assuming that there is a current 
diagnosis of hemorrhoids, without any pertinent abnormal 
findings in the service medical records, to include the 
report of the separation examination, and in the absence of 
any competent opinion linking a post-service diagnosis of 
hemorrhoids to service, the preponderance of the evidence is 
against the claim.  

The veteran stated in her Notice of Disagreement that she 
believes her hemorrhoids are related to the physical fitness 
she had to maintain and the fact that she was required to go 
out into the field and sit on dirt and eat starchy foods.  
However, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion relating to 
the diagnosis or medical causation of a disease.  Espiritu, 
supra. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for hemorrhoids must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.

Left leg varicose veins
The Board notes that even with the lack of post service 
medical records, the RO (in its January 2004 rating decision) 
granted a 20 percent effective all the way back to July 10, 
2002.  The Board further notes that in order to warrant the 
next highest rating of 40 percent, the veteran's varicose 
veins must be manifested by persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  

At the veteran's September 2003 VA examination, the veteran 
reported swelling in her left leg.  The swelling was 
confirmed upon examination (her left leg calf circumference 
was 32.5 centimeters, compared to 31 centimeters on the right 
leg).  The left ankle showed no edema.  The veteran argued in 
a February 2004 correspondence that her legs and ankles were 
not swollen because the examination was conducted in the 
morning, and that her legs and ankles become more and more 
swollen as the day goes on.  However, the failure to grant a 
higher rating is not based on an absence of swelling.  Even 
if it were, the veteran's argument regarding her lack of 
swelling in the morning would only acknowledge that her edema 
was intermittent rather than persistent.  In any case, the 
Board notes that in order to warrant a 40 percent rating, the 
veteran's persistent edema must be accompanied by stasis 
pigmentation or eczema with or without intermittent 
ulceration.  Neither stasis pigmentation nor eczema were 
noted in the VA examination report.  There is also no 
indication of intermittent ulceration.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 20 percent 
for left leg varicose veins must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra; Ortiz, supra.








ORDER

Entitlement to an initial or staged rating in excess of 20 
percent for left leg varicose veins is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a right foot heel spur 
is denied.

Entitlement to service connection for hemorrhoids is denied.


REMAND

The veteran was on active duty from January 1982 to August 
1991.  Her service medical records include a number of 
treatment notes relating to genitourinary conditions.  She 
was noted to have vaginitis in March 1983; and in September 
1983, she noted blood in her urine.  In October 1986, she was 
noted to have a history or urinary frequency, urgency, and 
incontinence.  In November 1986, the veteran had a yeast 
infection with symptoms of vaginal discharge and burning 
during urination.  In September 1987, she complained of 
pelvic pain during urination.  In July 1988, she was assessed 
with a possible urinary tract infection.  The veteran was 
again assessed with a urinary tract infection in August 1990.  

The Board also notes that the service medical records contain 
complaints of right leg pain.  In April 1982, she complained 
of sharp, constant, right leg pain of one month's duration.  
She noted no known trauma.  Upon examination, there was 
tenderness in the upper thigh; though there was no swelling 
or discoloration.  In August 1990, she complained of swollen 
feet.    

The service medical records reflect various genitourinary 
conditions and a possible circulatory condition.  As such, 
the Board finds that the veteran is entitled to an 
examination and nexus opinions as to whether her current 
stress incontinence and/or right leg varicose veins are 
related to service.  The RO should schedule the veteran for a 
VA examination to address these contended causal 
relationships.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).
 
In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The veteran should be afforded a VA 
examination for the purpose of 
determining the nature, etiology and 
severity of her stress incontinence and 
the etiology or probable onset date for 
her right leg varicose veins.  Following 
a review of the relevant medical evidence 
in the claims file, to include the 
service medical records; post-service 
medical records; the medical history 
obtained from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the clinician should be asked 
to opine (a) whether it is at least as 
likely as not (50 percent or greater 
probability) that any disability 
manifested by stress incontinence that 
may currently be present began during 
service or is causally linked to any 
incident of service; and (b) whether it 
is at least as likely as not (50 percent 
or greater probability) that any varicose 
veins of the right leg that may currently 
be present began during service or is 
causally linked to any incident of 
service..  

The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.          
 
2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
for service connection for stress 
incontinence and right leg varicose 
veins, with consideration of all of the 
evidence obtained since the issuance of a 
supplemental statement of the case in 
November 2004.

4.  If either benefit that remains on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the September 
2002 Supplemental Statement of the Case.  
A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


